Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taneda et al. (U.S. Patent No. 2020/0092993).
Referring to figures 1-11, Taneda et al. teaches a semiconductor device comprising: 
a first layer including a plurality of wirings (16) arranged in a line and space layout; and 
a second layer (13/14) under the first layer, including a pad (13/14) electrically connected to at least one of the wirings (16); and 
a dielectric film layer (15) between the first layer (16) and the second layer (13/14),
wherein the wirings (16) and the pads (13/14) are patterned by different lithographic processes. The term “patterned by different lithographic processes” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and 
wherein a bottom face of the at least one of the wirings (16) is on the dielectric film layer (15) and above the pad (13/14) under the dielectric layer (see figure 1).
Regarding to claim 2, the wirings (16) have substantially the same width, and are arranged at equal distances (see paragraphs# 47-48, 52, 54).
Regarding to claim 3, the wirings (16) and the pads (13/14) are included in different layers (see figure 1). 
Regarding to claim 5, the wirings have substantially the same pitch length (16, see paragraphs# 47-48, 52, 54).
Regarding to claim 6, a dielectric film layer (15) between the first layer (16) and the second layer (13/14), wherein at least a portion of the wirings (16) adjacent to the pad (13/14) and the pad (13/14) overlap in a vertical direction (see figure 1).
Regarding to claim 7, wherein at least a portion of the wirings (16) adjacent to the pad (13/14) and the pad overlap in a vertical direction with the dielectric film layer (15) sandwiched in between (see figure 1).
Regarding to claim 10, an apparatus comprising:
a first conductive pad (13/14) in a first layer (15);
a plurality of wirings (16) in a second layer (17) on the first layer (15), the plurality of wirings (16) being arranged in parallel each other with substantially the same widths and spaces (see paragraphs# 47-48, 52, 54), and a first wiring of the plurality of wirings (16) being arranged on the first conductive pad (13/14, see figure 1); and
a contact electrode (18) on the first conductive pad (13/14) and through the second layer (17) and a third layer (20) on the second layer (17), and in contact with the first wiring (16) of the plurality of wirings (see figure 1).
Regarding to claim 11, the first conductive pad (13/14) has a top face with a width greater than a width of each wiring of the plurality of wirings (16, figure 1).
Regarding to claim 12, wherein at least a portion of a second wiring of the plurality of wirings (16) is on an insulating film (12) in the first layer (15), and the portion of the second wiring of the plurality of wirings (16) is insulated from the contact electrode (18, see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneda et al. (U.S. Patent No. 2020/0092993) as applied to claims 1-3, 5-7, 10-12 above, and further in view of Suh et al. (U.S. Patent Publication No. 2018/0159023).
Taneda et al. teaches a semiconductor device comprising: a first layer including a plurality of wirings (16) arranged in a line and space layout; and a second layer (13/14) under the first layer, including a pad (13/14) electrically connected to at least one of the wirings (16).  
However, the reference does not teach the wirings and the pad include tungsten. 
Suh et al. teaches the semiconductor device having wirings (134/136) and the pad (124/126) include tungsten (see col. 4, lines 28-40, figure 15).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to form the wirings and the pad include tungsten in Taneda et al. as taught by Suh et al. because choosing the optimum material to form the wirings and the pad only involve routine skill in the art to provide a desired conductivity.

Allowable Subject Matter
Claim 13 is allowed because none of the prior teaches a second conductive pad in the first layer, a width of the second conductive pad being less than a width of the first conductive pad; wherein a third wiring of the plurality of wirings is arranged on the second conductive pad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893